IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


ANTONELLO BOLDRINI,             : No. 225 MAL 2015
                                :
                Petitioner      :
                                : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
           v.                   :
                                :
                                :
JAMES R. BRUNO, M.D., PITTSTON  :
MEDICAL ASSOCIATES AND DAVID W. :
GREENWALD, M.D., MEDICAL        :
ONCOLOGY ASSOCIATES,            :
                                :
                Respondents     :


                                    ORDER


PER CURIAM

     AND NOW, this 29th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.